Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction


1.	This communication is in response to the Applicants' communication dated September 28, 2022. Claims 1-23 were Canceled. Claims 24-33 were added.  Claims 24-33 of the application are pending. This office action is made non-final.

Request for Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.

Response to Applicant’s Arguments

3.	As per the applicant’s argument with respect to Chennai, Frey, Park and Locke references, the Examiner agrees with the applicants’ arguments that these references either alone or in combination do not teach all the limitations of claim 24. The other art so far identified by the Examiner also do not teach all elements of claim 24.



Claim Objections

4.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

5.	Claims 24-27 and 31- 33 are objected to because of the applicants using different terminologies for the same items causing indefinite issues in the claim language.

In Claim 24, Line 6, “a networked device” should be “a physical networked device”.
In Claim 24, Lines 20-21, “networked devices” should be “physical networked devices”.

In Claim 24, Line 23, “the networked device” should be “the physical networked device”.
In Claim 24, Line 27, “the digital twin interface system” should be “the digital twin user interface system”.

In Claim 24, Lines 30-31, “the addressing information” should be “the physical network addressing information”.
In Claim 24, Line 31, “record's addressing field” should be “record's network addressing field”.

In Claim 24, Lines 31-32, “the addressing field” should be “the network addressing field”.
In Claim 24, Lines 32-33, “physical addressing information;” should be “physical network addressing information;”.

In Claim 24, Lines 39-40, “the networked physical assets” should be “the physical networked devices”.
In Claim 24, Lines 40-41, “physical network addressing information” should be “the physical network addressing information”.
In Claim 24, Line 41, “the addressing fields” should be “the network addressing fields”.

In Claim 25, Line 1, “the addressing data field” should be “the network addressing field”.
In Claim 25, Line 3, “physical networked assets” should be “physical networked devices”.

In Claim 26, Line 3, “physical networked” should be “physical networked devices”.

In Claim 27, Lines 3-4, “data extraction module that execute” should be “data extraction module that executes”.
In Claim 27, Lines 5-6, “a model data extraction process” should be “the model data extraction module”.
In Claim 27, Lines 7-8, “the BIM data input module” should be “the BIM model data input module,”.
In Claim 27, Line 13, “transmission of the extracted data sets” should be “transmission of extracted data sets”.
In Claim 27, Line 15, “the BIM data input module” should be “the BIM model data input module,”.

In Claim 31, Line 2, “unpopulated fields a given asset type for each networked device” should be “unpopulated fields for a given asset type for each physical networked device”.
In Claim 31, Lines 2-3, “wherein in each instance a specific set” should be “wherein in each instance, a specific set”.
In Claim 31, Lines 3-4, “the record is selected responsive to the type of networked device based upon” should be “the record is selected, responsive to the type of networked device, based upon”.

In Claim 32, Line 4, “a compliance rules module” should be “a rules compliance module”.
In Claim 32, Line 7, “the compliance rules module” should be “the rules compliance module”.
In Claim 32, Line 10, “networked devices” should be “the physical networked devices”.

In Claim 33, Line 5, “the rules implemented by compliance module” should be “rules implemented by the rules compliance module”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112

6.	The following is a quotation of the first paragraph of 35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 24-33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement thereof since the claims introduce new matter not supported by the original disclosure. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the system now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

7.1	 Claim 24 states in part, “a network addressing field which and configured to contain physical network addressing information which is unpopulated in the new record and remains unpopulated until a physical commissioning process is performed based on a commissioning process at (vi)”; (B) accessing live data values from physical networked infrastructure using the addressing information in that record's addressing field in the event that the addressing field is populated to configured to contain physical addressing information;
to enable population of physical network addressing information in the addressing fields of records of the asset register; and “the addressing data field is configured to contain information that enables access to data and/or a control interface for the represented physical networked assets”.

The specification does not describe anywhere, “network addressing field”, “physical network addressing information” and “the addressing data field”. These are new matter added in this set of claims. The claims do not have support in the originally filed specification. Therefore, are rejected under 35 USC 112 (a) as containing new matter. 

Allowable Subject Matter

8.	Claims 24-33 of the application would be allowable if the claim objections listed in Paragraph 4 above and claim rejections described in Paragraph 6 above are overcome


9.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:

The closest prior art of record shows:
(1) facility managers managing a smart building; each room may include multiple objects and multiple networked devices that provide information about the state of the building and enable remote control of devices; to manage the data acquired throughout the building, a digital twin is constructed for the building to model the building, its properties, the objects in it and how the devices, sensors and people relate to it; to develop a solution for a connected building, a developer first generates a model of the building using a building information modeling (BIM) software; use the depth cameras to scan a physical space, use the depth data to build a three-dimensional map of the environment, and identify objects in the map and recognize and localize networked devices; the depth cameras and position sensors capture raw data that will be used to build a high quality three-dimensional map and identify objects in the map; users can progressively image the physical environment, rescanning and returning to portions of the physical environment  where additional depth data is needed to complete the three-dimensional image of the physical environment; display at the networked device access information about the device; that will help occupants, facilities managers and building users to access information and inspect what is going on in the building and networked devices; a computing system with a storage holding instructions executable by a machine to receive image data from the imaging device of networked devices located in the physical environment and receive identity of the networked devices and communicate the received information for display (Chennai et al., U.S. Patent Application Publication2020/0304375);
(2) in commissioning a building automation system, the installation position of a building automation field device must be documented in a building plan after its installation in the building so that the physical assignment to the respective installation site can be completed later; a device that is installed or due to be installed in the building has an identification code containing device specific information relating to the device; the device that is installed or due to be installed is assigned by a user input on the mobile communication terminal device to a location in the building plan and/or to other devices in the building plan that are installed or due to be installed, wherein the assignment is stored in the building automation system; the identification code is attached to the device in machine readable form using a QQR code or a bar code or an RFID tag; the assignment is carried out by an entry in a digital building model (computer model) of a server associated with the building automation system (BIM server). The building plan is advantageously part of a virtual or digital building model (BIM=Building Information Modeling) for the building; the entry in the digital building model is made online, by the user input on the mobile communication terminal device. A building plan for the building is advantageously displayed on the mobile communication terminal device by a browser or viewer (e.g. by browser plug-in or app). As part of the digital or virtual building model (BIM=Building Information Modeling), the building plan is located on the BIM server. By completing the entry in the digital building model online it is ensured that an up-to-date map of the current installation situation in the building is stored in the building model at all times; The building plan for the building may be transferred to the mobile communication terminal device e.g. by a download from the BIM server. The synchronization of the building plan stored in the mobile communication terminal device with the digital or virtual building model of the BIM server may be initiated automatically at specific times (e.g. every hour or overnight) or after defined events; For the commissioning of the building automation system, a field device is assigned to a location in the building plan GP via a corresponding entry in the digital/virtual building model (building information model) of the BIM server S associated with the building automation system; this information is available to all interested parties, developer, architect, site manager etc., through the BIM server and facilitates project control; the unique identification of field devices and its connection to the BIM server and building plans  provides a substantial improvement of the documentation of installed devices (Frey, U.S. Patent Application Publication 2017/0230930); and
(3) the building information management of the building management system collects, manages and protects data from interconnected devices and entities; retrieve the public information and provide the public information to the requesting device; retrieving private information for a building entity in response to a request for the information; an information management system for a building. The information management system includes a building entity database including a building entity; a database system for a building. The database system includes one or more storage devices configured to implement a building entity database including a set of entities and a set of relational links between entities of the set of entities, wherein the set of entities includes a building entity, private information; the system includes a BMS controller and client device controllers  including computer systems  for supervisory controllers and subsystem controllers, application and data servers for controllable systems in the building; client device includes graphical interfaces, reporting interfaces, web services etc. for controlling, viewing and interacting various systems, subsystems and devices in the building; the client device can be a work station, a client terminal or a local or remote interface; virtual representation of entities with versioning information can store the most recent updates of an attribute associated with the object and records of previous states of the attributes and entities; shadow record may be created  as a data entity and linked to other data entities corresponding to the dynamic attributes of the object entity such as a person, room, device etc.; data entities and attributes may be created and updated as a result of analytic, transformation, calculation and other processing based on raw data (Park et al., U.S. Patent Application Publication 2019/0095644).
  
None of these references taken either alone or in combination with the prior art of record discloses a method for configuring data mapping for a digital twin interface which represents a specific physically constructed building, specifically including: 
(Claim 24) “(ii) extracting data from the architectural design file accessed at (i) thereby to generate a set of new records in an asset register, wherein each new record is configured to contain data representing an asset in the form of a networked device represented in the architectural design file, wherein each new record includes: a device unique identifier (UID) field which is populated based on data extracted from the architectural design file; and a network addressing field which and configured to contain physical network addressing information which is unpopulated in the new record and remains unpopulated until a physical commissioning process is performed based on a commissioning process at (vi) below;
(iv) based on data extracted from the architectural design files accessed at (i), defining points at specific positional locations in the digital twin three-dimensional representation data which are respectively associated with locations of networked devices represented in the architectural design files accessed at (i), and for each point assigning an identification value including the device UID extracted from the architectural design file in respect of the networked device with which it is associated, wherein each point is configured to enable display of device specific data values when rendered in the digital twin user interface system;
(v) configuring a data mapping component for the digital twin user interface system which enables the digital twin interface system to access live data values for each of the points via the asset register by (A) identifying in the asset register a record containing the UID assigned to that point via the identification value; and (B) accessing live data values from physical networked infrastructure using the addressing information in that record's addressing field in the event that the addressing field is populated to configured to contain physical addressing information;
(vi) independently of the performance of (iii) to (v), publishing the asset register derived from the architectural design file accessed at (i) to a cloud-hosted location accessible by a plurality of distinct networked user terminals, wherein each terminal provides a device commissioning interface that enables populating of fields for records in the asset register by users physically interacting with infrastructure of the building during physical installation/configuration of the networked physical assets, thereby to enable population of physical network addressing information in the addressing fields of records of the asset register” in combination with the remaining elements and features of the claimed invention.

All dependent claims will be allowable, if the independent claim is allowed.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	October 16, 2022